In an action to recover accidental death benefits under a certificate covering the life of plaintiff’s mother which had been issued under a group insurance policy, defendant appeals from an order of the Supreme Court, Queens County, dated June 13, 1972, which granted plaintiff’s motion to vacate or modify defendant’s demand for a bill of particulars to the extent of directing that items “ 3 ” through “ 6 ” of the demand be made more specific. Order reversed, with $20 costs and disbursements, and motion denied in its entirety. Plaintiff’s time to serve his bill of particulars is extended until 20 days after entry of the order to be made hereon. Plaintiff concedes the propriety of items “1” and “ 2 ” set forth in defendant’s demand for a bill of particulars. In our opinion, items “ 3 ” through “ 6 ” of the demand properly request specific information to which plaintiff must respond. Munder, Acting P-. J., Martuscello, Gulotta, Brennan and Benjamin, JJ., concur.